Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/14/2022 has been entered. Claims 1, 2, 4, 5, 7, 10, 11, 13, 14, 16, 19, and 20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112b rejection regarding claims 1, 2, 4, 5, 7, 10, 11, 13, 14, 16, and 19 set forth in the Final Office Action mailed 3/15/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “two or more switching devices” in the third line of the claim and “controlling at least one switching device” in the seventh line of the claim. There is insufficient antecedent basis for this limitation in the claim as it is unclear whether the “at least one switch device” is referring to the “two or more switching devices” claimed or is a new switching device itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4, 10, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dumlu (WO 2017149126) in view of Lim (CN 108141921) and in further view of Mallik (US 9331474) and Pastore (US 20090057299) with references made to attached machine translations.
Regarding claim 1, Dumlu teaches a method of determining presence of compatible cookware on an induction cooktop, comprising: receiving, by a controller, a request to heat the induction cooktop ([0035] microcontroller 9 then transmits signal to induction coil, [0034] on off button to turn on microcontroller 9); controlling, by the controller, at least one switching device to induce a current within a piece of cookware with an induction coil of the induction cooktop ([0033] microcontroller 9 regulates the power switch 7, oscillator switch 11); sensing, via a first voltage sensing device, a voltage associated with the at least one switching device, the voltage being proportional to current flowing in the induction coil, wherein sensing the voltage associated with the at least one switching device comprises sensing the voltage at a first switching device of the at least one switching device via the voltage sensing device ([0039-0040] peak voltage monitoring circuit 12, enables microcontroller 9 to read peak voltage values from oscillator 10 which  is connected to switch 11); determining, by the controller, that the piece of cookware is absent or incompatible when the sensed voltage includes the one or more voltage spikes above the first threshold ([0042] microcontroller detects whether vessel is on induction coil based on data from the peak voltage monitoring circuit 12,[0004] comparing resonance voltage with a constant reference voltage, reference voltage being the threshold); but is silent on determining, by the controller, that the sensed voltage includes one or more voltage spikes above a first threshold based at least in part on output of a hysteresis comparator configured to monitor the sensed voltage to detect the presence of voltage spikes above the first threshold, wherein the voltage spikes are indicative of a hard switching condition associated with incompatible cookware; by the controller, that the piece of cookware is present and compatible when the sensed voltage lacks the one or more voltage spikes above the first threshold wherein the first voltage sensing device comprises a voltage sensing resistor operatively coupled to a capacitance associated with the first switching device.
Mallik teaches determining, by the controller, that the sensed voltage includes one or more voltage spikes above a first threshold based at least in part on output of a hysteresis comparator (Col. 3 lines 13-18 hysteresis comparator to compare voltage above a threshold) configured to monitor the sensed voltage to detect the presence of voltage spikes above the first threshold, wherein the voltage spikes are indicative of a hard-switching condition (Fig. 3B over-voltage-condition shown to be a hard switch).
Dumlu and Mallik are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu to incorporate the teachings of Mallik to determine voltage spikes using a hysteresis comparator to find hard-switching conditions so that the reference and comparison voltages are subject to built in hysteresis (Mallik Col. 3 lines 13-18 hysteresis)
Pastore  teaches voltage spikes are associated with incompatible cookware  ([0007] to suitable cookware determined if parameter is above a threshold, [0039] based on voltage values) and determining, by the controller, that the piece of cookware is present and compatible when the sensed voltage lacks the one or more voltage spikes above the first threshold ([0057] user not alerted when suitable cookware is placed, values below an upper level).
Dumlu, Mallik, and Pastore are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu and Mallik to incorporate the teachings of Pastore to have a voltage spike determine an incompatible cookware in order allow users to be aware of the magnetic properties of their cookware (Pastore [0005]).
Lim teaches wherein the first voltage sensing device comprises a voltage sensing resistor operatively coupled to a capacitance associated with the first switching device (Fig. 9 sn1 and sn2, [0145] resistor and capacitor connected in series).
Dumlu, Mallik, Pastore, and Lim are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu, Mallik, and Pastore to incorporate the teachings of Lim to have a resistor and capacitance coupled to the switching device to replace the switching device in cases of surges or sparks (Lim [0145]).
Regarding claim 2, Dumlu, Mallik, Pastore, and Lim teach the method of claim 1, and Dumlu teaches wherein the induction coil of the induction cooktop is arranged as a resonant tank circuit ([0043] half bridge resonant circuit).
Regarding claim 4, Dumlu, Mallik, Pastore, and Lim teach the method of claim 1 but Dumlu is silent on the voltage sensing resistor is coupled in series with the capacitance.
However, Lim teaches the voltage sensing resistor is coupled in series with the capacitance (Fig. 9 sn1 and sn2, [0145] resistor and capacitor connected in series).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu, Mallik, and Pastore to incorporate the teachings of Lim to have a resistor and capacitance in series to replace the switching device in cases of surges or sparks (Lim [0145]). 
Regarding claim 10, Dumlu teaches an induction cooktop, comprising: an induction coil ([0033] induction coil 5); at least one switching device configured to operate the induction coil ([0033] power switch 7, oscillator switch 11); and a controller configured to operate the switching device ([0033] microcontroller 9) wherein the controller is configured to perform operations, the operations comprising: receiving, by the controller, a request to heat the induction cooktop ([0034] heating setting is selected by the user and induction coil is energized); controlling, by the controller, the at least one switching device to induce a current within a piece of cookware with an induction coil of the induction cooktop ([0033] microcontroller regulates the power switch); sensing, by the controller, a voltage associated with the at least one switching device, the voltage being proportional to current flowing in the induction coil ([0040] peak voltage monitoring circuit), wherein sensing the voltage associated with the at least one switching device comprises sensing the voltage at a first switching device of the at least one switching device via a first voltage sensing device ([0039-0040] peak voltage monitoring circuit 12, enables microcontroller 9 to read peak voltage values from oscillator 10 which  is connected to switch 11);  determining, by the controller, that the piece of cookware is absent or incompatible when the sensed voltage includes the one or more voltage spikes above the first threshold ([0042] microcontroller detects whether vessel is on induction coil based on data from the peak voltage monitoring circuit 12,[0004] comparing resonance voltage with a constant reference voltage, reference voltage being the threshold); but is silent on a hysteresis comparator configured to detect the presence of voltage spikes above a first threshold; determining, by the controller, that the sensed voltage includes one or more voltage spikes above  the first threshold based at least in part on output of the hysteresis comparator, wherein the voltage spikes are indicative of a hard switching condition associated with incompatible cookware; and determining, by the controller, that the piece of cookware is present and compatible when the sensed voltage lacks the one or more voltage spikes above the first threshold wherein the first voltage sensing device comprises a voltage sensing resistor operatively coupled to a capacitance associated with the first switching device.
Mallik teaches a hysteresis comparator configured to detect the presence of voltage spikes above a first threshold (Col. 3 lines 13-18 hysteresis comparator to compare voltage above a threshold); determining, by the controller, that the sensed voltage includes one or more voltage spikes above  the first threshold based at least in part on output of the hysteresis comparator, wherein the voltage spikes are indicative of a hard switching condition(Fig. 3B over-voltage-condition shown to be a hard switch).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu to incorporate the teachings of Mallik to determine voltage spikes using a hysteresis comparator to find hard-switching conditions so that the reference and comparison voltages are subject to built in hysteresis (Mallik Col. 3 lines 13-18 hysteresis).
Pastore teaches wherein the voltage spikes are associated with incompatible cookware ([0007] to suitable cookware determined if parameter is above a threshold, [0039] based on voltage values); and determining, by the controller, that the piece of cookware is present and compatible when the sensed voltage lacks the one or more voltage spikes above the first threshold ([0057] user not alerted when suitable cookware is placed, values below an upper level).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu and Mallik to incorporate the teachings of Pastore to have a voltage spike determine an incompatible cookware in order allow users to be aware of the magnetic properties of their cookware (Pastore [0005]).
Lim teaches wherein the first voltage sensing device comprises a voltage sensing resistor operatively coupled to a capacitance associated with the first switching device (Fig. 9 sn1 and sn2, [0145] resistor and capacitor connected in series).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu, Mallik, and Pastore to incorporate the teachings of Lim to have a resistor and capacitance coupled to the switching device to replace the switching device in cases of surges or sparks (Lim [0145]).
Regarding claim 11, Dumlu, Mallik, Pastore, and Lim teach the induction cooktop of claim 10, and Dumlu teaches wherein the induction coil of the induction cooktop is arranged as a resonant tank circuit ([0043] half bridge resonant circuit).
Regarding claim 13 Dumlu, Mallik, Pastore, and Lim teach the induction cooktop of claim 10 but are silent on wherein the voltage sensing resistor is coupled in series with the capacitance.  
However, Lim teaches the voltage sensing resistor is coupled in series with the capacitance (Fig. 9 sn1 and sn2, [0145] resistor and capacitor connected in series).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu, Mallik, and Pastore to incorporate the teachings of Lim to have a resistor and capacitance in series to replace the switching device in cases of surges or sparks (Lim [0145]).
Regarding claim 19,  Dumlu, Mallik, Pastore, and Lim teach the induction cooktop of claim 10 and Dumlu teaches wherein the induction coil is a first induction coil ([0033] induction coil 5), and, wherein the switching device is a first switching device ([0033] power switch 7, oscillator switch 11),  
the induction cooktop further comprising: a second induction coil; a second switching device configured to operate the second induction coil, wherein the controller is configured to operate the second switching device, and wherein the controller is configured to perform operations comprising, determining that the assumed piece of cookware is present and compatible when the sensed voltage lacks the voltage spikes; wherein operation of the second induction coil does not interfere with operation of the first induction coil based on the determining that the assumed piece of cookware is present and compatible on the first induction coil.
Pastore teaches and wherein the controller is configured to perform operations comprising, determining that the assumed piece of cookware is present and compatible when the sensed voltage lacks the voltage spikes ([0015] voltage above a threshold indicates lack of pot, voltage under indicates pot).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu and Mallik to incorporate the teachings of Pastore to have a no voltage spike determine cookware is present in order to allow power to be adjusted based on the pot placement (Pastore [0015]).
Lim teaches the induction cooktop further comprising: a second induction coil; a second switching device configured to operate the second induction coil (Fig. 9 sn1 and sn2, [0145] resistor and capacitor connected in series), wherein the controller is configured to operate the second switching device ([0019] controller controls the plurality of switching devices); wherein operation of the second induction coil does not interfere with operation of the first induction coil based on the determining that the assumed piece of cookware is present and compatible on the first induction coil ([0024] controller independently controls the first and second coils).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu, Mallik, and Pastore to incorporate the teachings of Lim to have a second coil and second switching device that do not interfere with the first coil in order to allow for multiple coils to be driven at a variety of selectable resonant frequencies (Lim [0009]).
Regarding claim 20 Dumlu teaches an induction cooktop, comprising: a controller configured to operate the two or more switching devices ([0033] 9 microcontroller), wherein the controller is configured to perform operations, the operations comprising: receiving a request to heat the induction cooktop ([0034] heating setting is selected by the user and induction coil is energized); controlling at least one switching device to induce a current within an  piece of cookware with an induction coil of the induction cooktop ([0033] microcontroller regulates the power switch); sensing a voltage associated with the two or more switching devices, the voltage being proportional to current flowing in the induction coil ([0040] peak voltage monitoring circuit); wherein sensing the voltage associated with the two or more switching devices comprises sensing the voltage at a first switching device of the two or more switching devices via a voltage sensing device ([0039-0040] peak voltage monitoring circuit 12, enables microcontroller 9 to read peak voltage values from oscillator 10 which  is connected to switch 11); and determining that the  piece of cookware is absent when the sensed voltage includes the one or more voltage spikes above the first threshold ([0042] microcontroller detects whether vessel is on induction coil based on data from the peak voltage monitoring circuit 12,[0004] comparing resonance voltage with a constant reference voltage, reference voltage being the threshold)  but is silent on two or more induction coils; two or more switching devices configured to independently operate the two or more induction coils, determining that the sensed voltage includes one or more voltage spikes above a first threshold, wherein the voltage spikes are indicative of a hard switching condition associated with incompatible cookware; and wherein the voltage sensing device comprises a voltage sensing resistor operatively coupled to a capacitance associated with the first switching device.
Mallik teaches determining, by the controller, that the sensed voltage includes one or more voltage spikes above a first threshold (Col. 3 lines 13-18 hysteresis comparator to compare voltage above a threshold), wherein the voltage spikes are indicative of a hard-switching condition associated (Fig. 3B over-voltage-condition shown to be a hard switch).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu to incorporate the teachings of Mallik to determine voltage spikes using a hysteresis comparator to find hard-switching conditions so that the reference and comparison voltages are subject to built in hysteresis (Mallik Col. 3 lines 13-18 hysteresis).
Pastore  teaches the voltage spikes are associated with incompatible cookware ([0007] to suitable cookware determined if parameter is above a threshold, [0039] based on voltage values).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu and Mallik to incorporate the teachings of Pastore to have a voltage spike determine an incompatible cookware in order allow users to be aware of the magnetic properties of their cookware (Pastore [0005]).
Lim teaches two or more induction coils (Fig. 5 multiple coils 54-1-4); two or more switching devices configured to independently operate the two or more induction coils (fig. 5 two switches sw1 and sw2) and wherein the voltage sensing device comprises a voltage sensing resistor operatively coupled to a capacitance associated with the first switching device (Fig. 9 sn1 and sn2, [0145] resistor and capacitor connected in series).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu, Mallik, and Pastore to incorporate the teachings of Lim to provide a plurality of cooking surfaces to accommodate multiple pieces of cookware (Lim [56]). It has also been held that the mere duplication of parts has no patentable significance unless new and unexpected result is produced and duplication of essential working parts involves only routine skill in this art. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu, Mallik, and Pastore to incorporate the teachings of Lim to have a resistor and capacitance in series to replace the switching device in cases of surges or sparks (Lim [0145]).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dumlu ( WO 2017149126), Lim (CN 108141921), Mallik (US 9331474), and Pastore (US 20090057299) as applied to claims 1 and 10 above, in further view of Fattorini (US 9788368). 
Regarding claims 5 and 14 Dumlu, Mallik, Pastore, and Lim teach the method of claim 1 and the induction cooktop of claim 10, but are silent on wherein the at least one switching device comprises a first switching device and a second switching device, and wherein the second switching device is operatively coupled to a second capacitance associated with the second switching device, the second capacitance comprising at least one of a capacitor or an inductor, and wherein the second switching device is not coupled to a second voltage sensing device.
Fattorini  teaches the at least one switching device comprises a first switching device and a second switching device (Col. 3 lines 1-8 transistors S1 and S2), and wherein the second switching device is operatively coupled to a second capacitance associated with the second switching device (Col. 3 lines 10-15 first capacitor C1 is connected in parallel to the first transistor S1), the second capacitance comprising at least one of a capacitor or an inductor (Col. 3 lines 10-15 first capacitor C1), and wherein the second switching device is not coupled to a second voltage sensing device (Fig. 10 detection circuit 22 not connected to the first transistor S1).
Dumlu, Mallik, Pastore, Lim, and Fattorini are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu, Mallik, Pastore, and Lim to incorporate the teachings Fattorini to only have two switching devices, one of which having a capacitor coupled to a switching device without having a voltage sensing device in order to allow several parameters to be detected or estimated (Fattorini Col. 1 lines 39-45).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dumlu ( WO 2017149126), Lim (CN 108141921), Mallik (US 9331474), and Pastore (US 20090057299) as applied to claims 1 and 10 above, in further view of Suh (US 20180145675).
Regarding claim 7 and 16, Dumlu, Mallik, Pastore, and Lim teach the method of claim 1 and claim 10, but are silent on wherein the first threshold is a hysteresis band threshold of the hysteresis comparator.
However, Suh teaches the first threshold is a hysteresis band threshold of the hysteresis comparator ([0041] bandgap reference voltage).
Dumlu, Mallik, Pastore, Lim, and Suh are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu, Mallik, Pastore, and Lim to incorporate the teachings of Suh to use a hysteresis bandgap as a threshold to provide precise detection of over voltage conditions (Suh [0041]).

Response to Arguments
Applicant's arguments filed 6/14/2022  have been fully considered but they are not persuasive. 
Regarding the applicant’s argument towards claims 1, 10, and 20, that the output of the hysteresis comparator and the hard-switching condition are not taught in cited references, the arguments are overcome by newly cited references Mallik (US 9331474) and Pastore (US 20090057299).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        7/26/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761